






Exhibit 10.1


[NII Holdings, Inc. Letterhead]






December 16, 2013


Peter Foyo


Paseo Tamarindos No.-Piso 29
Colonia Bosques de las Lomas
Delegacion Cuajimalpa
Mexico, D.F.
C.P. 05120






Dear Peter:


Following up on our discussions regarding your new role with NII Holdings, Inc.,
(the “Company”) it is my pleasure to confirm our offer of employment as
Executive Vice President, Business Development, reporting to the Chief Executive
Officer of the Company, and permanently based at the Company’s corporate
headquarters in Reston, Virginia. As we discussed, you will begin making the
transition to this new role effective immediately and your relocation is
expected to be completed on or before March 31, 2014 as outlined below and
subject to the voluntary termination of your employment with Servicios de
Radiocommunicacion Movil de Mexico S. de R.L. de C.V.


This Agreement supersedes any and all prior written or oral agreements or
understandings concerning your employment, compensation, expatriation,
relocation or other fees the Company agreed to pay to you or on your behalf,
including without limitation pursuant to the letter agreement between you and
the Company dated April 29, 2011, with the exception of the Non-Competition and
Confidentiality agreement, which you signed on March 29, 2006 and which will
remain in effect.


Your base salary will be $44,652.42 per month ($535,829 if annualized), paid
semi-monthly over twenty-four pay periods. This salary starts on the date of
your acceptance of this agreement. You are expected to be available to consult
with the Chief Executive Officer from the date of acceptance this offer letter
through March 31, 2014, but you will have until March 31, 2014 to relocate to
Reston, Virginia. It is expected that your official start date at the Company’s
Reston office will be Monday, March 31, 2014.


Your position is eligible for an annual bonus of 60% of your base salary,
consistent with the plan guidelines. You will not be eligible for this bonus
incentive during your transition, but you will be eligible for the bonus program
starting on April 1, 2014. Accordingly, any award under the bonus program for
2014 will be prorated to reflect that you are not eligible during the transition
period. This bonus is discretionary and based on the consolidated results of the
Company. You will also be eligible to be considered for a grant of additional
long term equity incentive compensation in connection with the annual equity
grant program for 2014 to the extent that the Company’s Board of Directors
elects to make such grants. Your position is exempt which means you are not
eligible for overtime.






--------------------------------------------------------------------------------










To help with your relocation to this area, the Company will provide you with
relocation assistance consistent with the Company’s relocation policy up to
$75,000 as long as you agree to relocate and leave Mexico before February 28,
2014.


In connection with your repatriation to the U.S., and to ensure that tax is paid
as and when required, the Company has retained international tax consultants to
assist in the preparation and filing of U.S. federal and state (if applicable)
income tax returns. They will also provide assistance for your income tax return
in Mexico consistent with the support you received while you served as President
of Nextel Mexico. Only the consultants designated may be used. You are eligible
for assistance with the preparation of your U.S. and Mexican annual tax returns
for the year ended December 31, 2013, as well as tax equalization reimbursement
for the year ended December 31, 2013 for U.S. and foreign taxes incurred on your
total compensation in excess of the U.S. tax that would have been incurred on
the base salary had you remained in the United States during the year ended
December 31, 2013. You are also eligible for up to two additional consultations
upon your return to the U.S. Penalties and interest owing or preparation of
amended returns, together with incremental consultant’s fees that result from
failure to comply with the established procedure, may result in the Company
charging you with these amounts. Similarly, the Company will take measures as
are required to ensure you do not suffer, if upon final return and through no
fault of your own, you find you have been charged with double taxation on your
Company-earned income and benefits while assigned to the foreign assignment
location.


The Company’s current benefits program for its U.S. based employees is a
comprehensive package that includes health (medical, dental, and vision), short
and long term income maintenance protection (disability), and capital
accumulation (401(k)) plans. In addition, benefits include a Severance Plan and,
for someone at your level, a Change in Control Severance Plan. In addition,
subject to the voluntary termination of your employment with Servicios de
Radiocommunicacion Movil de Mexico S. de R.L. de C.V. pursuant to article 53 of
the Mexican Federal Labor Law on this date, then (a) should you be terminated by
the Company between the date of your acceptance of this offer letter and March
31, 2015 in a manner that would result in compensatory benefits pursuant to the
Company’s Severance Plan, you will, in lieu of the benefits otherwise to be
received under that plan, be provided with a lump sum gross payment of
$1,100,000 or (b) should you elect to terminate your employment with the Company
between the date of your acceptance of this offer letter and March 31, 2014, you
will be entitled to a lump sum gross payment of $1,100,000. The payment of the
agreed lump sum amounts as provided in clauses (a) or (b) of the preceding
sentence will be subject to applicable withholding amounts and to your execution
of the Company’s release agreement. Please feel free to contact me should you
have any questions prior to employment regarding these benefits.


Employment at the Company is “at will” and for no definite period of time.
Either the Company or its employees may terminate employment at any time, with
or without notice and for any reason or for no reason.


The Company is a leader in the fast moving wireless communication industry, and
I sincerely believe that this position will offer you a challenging opportunity.
Should you have any additional questions, please do not hesitate to call me.














--------------------------------------------------------------------------------




Sincerely,    




/s/ Steven Shindler     
Steven Shindler                
Chief Executive Officer
                            
December 16, 2013                






I accept the offer and agree to its terms.




/s/ Peter Foyo
Peter Foyo


December 16, 2013




